Citation Nr: 1535359	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

2.  Entitlement to a disability rating higher than 10 percent for residuals of shell fragment wound of the right arm, manifested by damage to muscle group IX (dominant)


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to November 1945, including service in World War II.  His awards and decorations include the receipt of two Purple Heart Medals and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the April 2010 decision, the RO denied entitlement to a TDIU.  In the March 2014 decision, the RO implemented an October 2013 Board decision to grant a separate 10 percent disability rating for residuals of shell fragment wound of the right arm, manifested by damage to muscle group IX (dominant).

In the October 2013 decision, the Board also disposed of multiple claims for higher disability ratings and remanded the current TDIU claim on appeal for additional evidentiary development.  The Board additionally remanded a claim of entitlement to a higher disability rating for residuals of a shell fragment wound of the right thigh for issuance of a statement of the case (SOC) following the Veteran's submission of a timely notice of disagreement (NOD) on the issue in July 2008.  The Board now observes, however, that the Agency of Original Jurisdiction (AOJ) issued an SOC on this issue in August 2009.  The Veteran did not, however, perfect a timely appeal as to this issue.  Thus, the issue is not properly on appeal before the Board.  Cf. 38 C.F.R. § 20.302(b) (2014).

The Veteran has been previously represented in this appeal by multiple Veterans Service Organizations (VSOs) and by a private attorney.  He apparently revoked representation of his private attorney and attempted to appoint VSO Military Order of the Purple of the U.S.A. (MOPH) as his representative in March 2015.  MOPH did not accept representation of the Veteran, however, and he did not respond to a June 2015 letter from the Board requesting clarification of his desire to be represented in his appeal.  Accordingly, the Veteran is currently unrepresented in his appeal.

Issues of entitlement to higher disability ratings for service-connected residuals of a right thigh shell fragment wound, bilateral hearing loss, and tinnitus were raised in an April 2012 statement but have not been adjudicated by the AOJ.  These issues are inextricably intertwined with the TDIU claim on appeal.  Cf. Begin v. Derwinski, 3 Vet. App. 257, 258 (1992); Harris v. Derwinski, 1 Vet. App 180, 183 (1991).

Following issuance of an August 2014 rating decision that denied entitlement to service connection for a stroke and entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status, the Veteran continued to submit evidence and argument on these claims as though he were unaware that a decision had been issued on them.  It does not appear, however, that an NOD has been submitted on these issues.  These issues are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA examination to obtain an opinion regarding the effects of his service-connected disabilities on his employability in July 2014.  The examiner opined that the Veteran's service-connected disabilities of posttraumatic stress disorder, hearing loss, tinnitus, and gunshot wound residuals less likely than not prevented him from obtaining and maintaining gainful employment.  It is unclear whether the examiner considered the Veteran's service-connected peripheral neuropathy of the right medial nerve in providing this opinion.  Cf. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Additionally, the examiner relied on reports that the Veteran pursued a part-time job after his retirement, that he was able to continue his hobby of woodworking until early 2012, and that he actively walked one to two miles per day in providing the negative opinion on the Veteran's employability.  The examiner did not appear to consider evidence that the Veteran was planning to quit his part-time job in September 2012, and the examiner did not fully explain how the Veteran's ability to perform these tasks signified that he would be able to perform substantially gainful employment, in light of his multiple service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Additional VA opinions of record only considered individual service-connected disabilities in concluding that the Veteran could perform sedentary employment.  Private reports submitted by the Veteran that concluded that his service-connected disabilities rendered him unable to work did not provide reasons for the opinions or additionally considered the Veteran's non-service connected disabilities.  See id.

A June 2015 VA audiological examination report was associated with the Veteran's claims file.  Review of the record shows, however, that he was scheduled for additional VA examinations in approximately May 2015.  These additional examination reports, if any, must be associated with the Veteran's claims file.

The Veteran provided authorization for VA to obtain his private treatment records from Keith Banton, M.D., dated from January 2004 to July 2007, however only a copy of an evaluation report from December 2007 was received.  Additionally, the record contains a March 2012 treatment report from Lisa McLoughlin, ARNP, and an occupational therapy report from Kelsey Spratlin, OTR/L, received in January 2014.  Both reports indicate that prior treatment was rendered to the Veteran; however these additional records have not been associated with the claims file.  Additional efforts are required to obtain the Veteran's private treatment records.  Cf. 38 C.F.R. § 3.159(c) (2014).  

The record shows that the Veteran was in receipt of disability benefits administered by the Social Security Administration (SSA).  A copy of his SSA records does not appear to have been associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

In August 2014, the Veteran submitted a timely NOD on this issue of entitlement to a higher disability rating for residuals of shell fragment wound of the right arm, manifested by damage to muscle group IX (dominant).  Before the Board can consider this claim on appeal, however, it is required to remand it for issuance of an SOC.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

2.  Obtain any recent VA examination reports of the Veteran's service-connected disabilities conducted in approximately May 2015, or since.  

3.  After obtaining any necessary authorization from the Veteran, request complete copies of his private treatment records from Keith Banton, M.D., dated at least from January 2004 to July 2007, from Lisa McLoughlin, ARNP, and from Kelsey Spratlin, OTR/L.

4.  Adjudicate the intertwined claims of entitlement to higher disability ratings for service-connected right thigh shell fragment wound, bilateral hearing loss, and tinnitus, and ensure that the claims of entitlement to service connection for a stroke and entitlement to SMC based on aid and attendance/housebound status are rendered final.

5.  Send the Veteran a statement of the case with respect to the issue of entitlement to a higher disability rating for residuals of shell fragment wound of the right arm, manifested by damage to muscle group IX (dominant).

This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

6.  Obtain an opinion as to whether the Veteran's service-connected disabilities (i.e., PTSD, peripheral neuropathy of the right median nerve, residuals of right thigh shell fragment wound, residuals of right forearm shell fragment wound, including damage to muscle group IX, bilateral hearing loss, and tinnitus), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration should be given to his level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner should explain whether considering the Veteran's claimed stroke residuals to be service-connected would alter this opinion.

The VA examiner must provide a rationale for any opinions provided, addressing the relevant medical and lay evidence of record.

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


